ORDER

PER CURIAM.
Xpics Publishing, Inc., Mario Carmona and Brian Shuster (“Defendants”) appeal from the trial court’s judgment entered after a jury verdict in favor of Heartland Payment Systems, L.L.C. (“Plaintiff’), in Plaintiffs action against Defendants for breach of contract.
We have reviewed the briefs of the parties and the record on appeal. The evidence in support of the jury verdict is not insufficient, and no error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).